 

Case 1:19-cv-01099-BPG Document 26 Filed 09/16/19 Page 1 of 2
Case 1:19-cv-01099-BPG Document 25-1 Filed 09/16/19 Page 1 of 2

[IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF MARYLAND
UNITED STATES OF AMERICA, )
Plaintiff,
v. Case No. BPG-19-1099
NORMAN F. SWANN, et al.,
Defendants.

CONSENT JUDGMENT

Upon consideration of the consent of the parties to this litigation and for good cause
shown, it is:

ORDERED, AGREED, and ADJ UDGED that judgment is entered in favor of the United
States of America and against Defendants Norman Swann and Vivian Swann, jointly and
severally, with respect to their 2004 federal income tax liabilities in the amount of $20,193 as of
April 15, 2019, together with all interest and statutory additions to tax that will accrue according
. to law after that date;

ORDERED, AGREED, and ADIUDGED that judgment is entered in favor of the United
States and against Norman Swann and Estate of Paul Swann, in their capacity as the personal
representative of Charles Swann and personally under 3f U.S.C. § 3713(b), with respect to its
2004 federal income tax liabilities in the amount of $83,565 as of April 15, 2019, together with
all interest and statutory additions to tax that will accrue according to law after that date; and

ORDERED, AGREED, and ADJUDGED that judgment is entered in favor of the United
States and against Defendant Carolyn Swann, in her capacity as the personal representative of

Paul Swann, with respect to their 2003, 2005, and 2006 federal income tax liabilities in the
Case 1:19-cv-01099-BPG Document 26 Filed 09/16/19 Page 2 of 2
Case 1:19-cv-01099-BPG Document 25-1 Filed 09/16/19 Page 2 of2

amount of $586,606 as of April 15, 2019, together with all interest and statutory additions to tax

that will accrue according to law after that date,

1G Ce I Seplorhin,
SO ORDERED ON THIS day of 2019,.
Ze {ta —

CHIEF UNITED STATES MAGISTRATE JUDGE

Dated; day £2019,
RICHARD E, ZUCKERMAN

Principal Deputy Assistant Attorney General
Tax Division

ARID. KUNOBSKY

Trial Attomey, Tax Division

U.S. Department of Justice

P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 353-9187
Facsimile: (202) 514-6866

Email: An.D.Kunofsky@usdoi.gov

Altorney for the United States of America

2458 —_——
Dated: Dac. __, 2019, Cres Tad

CHER] P. WENDT-TACZAK.

Bar No. 03763

Law Office of Cheri P. Wendt-Taczak, LLC
P.O. Box 6113

Annapolis, MD 21401

(410) 793-7233 (voice)

(443) 213-1063 (facsimile}
cheri@ewtlaw.com

Attorney for Defendants Norman F. Swann,
Vivian A. Swann, and Carolyn D. Swann
